 



EXHIBIT 10.2
EXECUTION COPY
STOCK CONTRIBUTION AND EXCHANGE AGREEMENT
     THIS STOCK CONTRIBUTION AND EXCHANGE AGREEMENT (this “Agreement”) is made
as of August 7, 2006, by and between Cinemark Holdings, Inc., a Delaware
corporation (the “Company”), Cinemark, Inc., a Delaware corporation
(“Cinemark”), Syufy Enterprises, LP, a California limited partnership
(“Contributor”) and Century Theatres Holdings, LLC, a California limited
liability company, a wholly owned Subsidiary of Contributor (“CTH”). Capitalized
terms used but not otherwise defined herein or in the Stockholders Agreement (as
defined below) shall have the meanings set forth in Section 9 hereof.
     WHEREAS, the Company, Contributor and CTH are each a party to that certain
Stock Purchase Agreement (the “Purchase Agreement”), dated as of August 7, 2006,
by and among the Company, Contributor, CTH, Cinemark USA, Inc., a Delaware
corporation (“Cinemark USA”), and Century Theatres, Inc., a California
corporation (“Century”), pursuant to which the Company and Cinemark USA are
acquiring all of the outstanding stock of Century other than the Rollover
Shares;
     WHEREAS, as of the date of this Agreement, CTH owns all of the issued and
outstanding shares of capital stock of Century (the “Century Shares”), and
Contributor owns all of the outstanding limited liability company interests of
CTH;
     WHEREAS, prior to the Closing, CTH will distribute all of the Century
Shares to Contributor and will then will be dissolved pursuant to the
Beverly-Killea Limited Liability Company Act, as amended, immediately after
which Contributor will own all of the Century Shares;
     WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, pursuant to this Agreement, Contributor will contribute 1,723,891
Century Shares (the “Rollover Shares”) in exchange for 3,388,466 shares of
Class A Common Stock of the Company (“Company Shares”), and, pursuant to the
Cinemark Contribution Agreement, the stockholders of Cinemark will contribute
all of their shares of capital stock of Cinemark to the Company in exchange for
shares of Class A Common Stock, par value $.001 per share of the Company (the
“Class A Common Stock”); and
     WHEREAS, the parties hereto desire that the Contribution Transaction (as
defined below) qualify as a transaction under Section 351 of the Internal
Revenue Code.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained, the parties hereto agree as follows:
     Section 1. Issuance of Company Shares. Immediately prior to the
consummation of the Closing, the Company shall authorize the issuance to
Contributor of 3,388,466 shares of the Company’s Class A Common Stock, in
exchange for all of Contributor’s right, title and interest in the Rollover
Shares.
     Section 2. Subscription. Contributor hereby irrevocably subscribes for the
Company Shares upon the consummation of the Closing and accepts the Company
Shares on the terms and conditions set forth herein and in the Stockholders
Agreement, dated as of the date hereof, by and among the Company and the other
persons listed therein (as the same may be amended, supplemented or otherwise
modified from time to time in accordance with its terms, the “Stockholders
Agreement”). Contributor agrees, as a condition to the effectiveness of this
Agreement and the issuance of the Company Shares hereunder, to deliver
counterpart signature pages to, and to be bound by the terms of, the

 



--------------------------------------------------------------------------------



 



Stockholders Agreement. By execution hereof, Contributor acknowledges that the
Company is relying upon the accuracy and completeness of the representations of
Contributor contained herein in complying with its obligations under applicable
securities laws.
     Section 3. Contribution Transaction. Upon the consummation of the Closing,
subject to the terms and conditions set forth herein, Contributor shall
contribute to the Company all of such Contributor’s right, title and interest in
the Rollover Shares and the Company shall issue the Company Shares to
Contributor in exchange (the “Contribution Transaction”). The Contribution
Transaction is intended to qualify as a transaction under Section 351 of the
Internal Revenue Code. Contributor shall deliver to the Company the certificate
or certificates representing the Rollover Shares held by Contributor, duly
endorsed or accompanied by duly executed assignment documents. The Company shall
issue the certificates representing the Company Shares in the name of
Contributor.
     Section 4. Conditions to Closing of Contribution Transaction.
     (a) Conditions to Obligations of Each Party. The respective obligations of
each party to consummate the closing of the Contribution Transaction is
conditioned upon the occurrence of the Closing under the Purchase Agreement, and
the Contribution Transaction shall occur simultaneously with the Closing under
the Purchase Agreement.
     (b) Conditions to Obligations of Contributor. Contributor’s obligation to
consummate the Contribution Transaction is conditioned upon the representations
and warranties of Cinemark and the Company set forth in Section 7 that are
qualified by materiality or Company Material Adverse Effect being true and
correct in all respects and the representations and warranties of Cinemark and
the Company set forth in Section 7 that are not qualified by materiality or
Company Material Adverse Effect being true and correct in all material respects,
in each case as of the date hereof (except for those representations and
warranties made only as of a certain date, which shall remain true and correct
in all material respects as of such date) and as of the Closing as if the
Closing Date were substituted for the date of this Agreement throughout such
representations and warranties assuming that the transactions under this
Agreement and the Purchase Agreement have not been consummated, and the Company
and Cinemark shall deliver a certificate to Contributor to such effect at the
Closing.
     (c) Conditions to Obligations of the Company. The Company’s obligation to
consummate the Contribution Transaction is conditioned upon the representations
and warranties of the Contributor set forth in Section 8 being true and correct
in all material respects, in each case as of the date hereof and as of the
Closing as if the Closing Date (except for those representations and warranties
made only as of a certain date, which shall remain true and correct in all
material respects as of such date) were substituted for the date of this
Agreement throughout such representations and warranties assuming that the
transactions under this Agreement and the Purchase Agreement have not been
consummated and Contributor shall deliver a certificate to the Company to such
effect at the Closing.
     Section 5. Restrictions on Transfers. The Company Shares (and any
securities issued with respect to the Company Shares by way of a split,
dividend, recapitalization, merger, consolidation, liquidation or other
reorganization) shall be subject to the restrictions on transfer set forth in
the Stockholders Agreement.
     Section 6. Pledge of Shares. Contributor’s indemnification obligations
under Article IX of the Purchase Agreement shall be secured by a pledge to the
Company of 1,694,233 of the Company Shares held by Contributor; and in
connection therewith, Contributor shall enter into a pledge agreement in the
form of Exhibit A attached hereto at the closing of the Contribution
Transaction. The Company shall hold each certificate representing the pledged
Company Shares owned by Contributor

2



--------------------------------------------------------------------------------



 



until such time as such shares represented by such certificates are released
from the pledge to the Company. The pledge of the Company Shares shall in no
manner limit or restrict the Company’s right to seek indemnification from
Contributor directly, in addition to or in lieu of exercising its rights in
connection with the pledge of Company Shares.
     Section 7. Representations and Warranties of Cinemark and the Company. As a
material inducement to Contributor to enter into this Agreement and acquire the
Company Shares, Cinemark and the Company hereby represent and warrant to
Contributor that:
     (a) Organization, Good Standing and Qualification. Each of the Company,
Cinemark and the Company’s Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
all requisite legal capacity, power and authority, including all corporate power
and authority, to own, operate and lease its properties and assets, to carry on
its business as now conducted and, with respect to the Company and Cinemark, to
enter into and perform its obligations under this Agreement and to consummate
the Contribution Transaction. Each of the Company, Cinemark and Cinemark’s
Subsidiaries is duly qualified to transact business and is in good standing in
each jurisdiction in which the ownership or use of the properties owned by it,
or the nature of the activities conducted by it, requires such qualification,
except where the failure to so qualify has not had, and would not reasonably be
expected to have, a Company Material Adverse Effect. Each of the Company and
Cinemark has delivered to Contributor complete and correct copies of its
respective Governing Documents of the Company and Cinemark (as amended to date).
Neither the Company nor Cinemark or any of its Subsidiaries is in default under
or in violation of its Governing Documents.
     (b) Authorization; Enforceability. This Agreement and the consummation of
the Contribution Transaction have been duly authorized by all requisite
corporate action by the Company and Cinemark, and each of the Company and
Cinemark has full corporate power and authority to execute and deliver this
Agreement and to perform its respective obligations hereunder. Except as set
forth on Schedule 7(b), no approval of the Company’s or Cinemark’s stockholders
is required in connection with the performance by the Company or Cinemark of its
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Company and Cinemark, and assuming due authorization, execution
and delivery by Contributor of this Agreement, this Agreement constitutes the
valid and legally binding obligation of the Company and Cinemark, enforceable
against the Company and Cinemark in accordance with its terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.
     (c) Non-Contravention. The execution, delivery and performance by the
Company and Cinemark of this Agreement and the consummation of the Contribution
Transaction will not: (a) violate, conflict with or result in the breach of any
provision of the Governing Documents of the Company, Cinemark or any of
Cinemark’s Subsidiaries; (b) assuming all Governmental Authorizations required
under the HSR Act have been obtained, made or expired, conflict with or violate
any Law, Governmental Order or Governmental Authorization applicable to the
Company, Cinemark or any of Cinemark’s Subsidiaries or any of their respective
assets or properties; or (c), except as set forth on Schedule 7(c), violate,
conflict with, result in a breach of any provision of, constitute a default
under, result in the termination, or in a right of termination or cancellation,
of, accelerate the performance required by, result in the triggering of any
payment or other material obligations pursuant to, result in the creation of any
Lien on any of the properties of the Company, Cinemark or Cinemark’s
Subsidiaries under, or result in being declared void, voidable, or without
further binding effect, any of the terms, conditions or provisions of, any
material Contract to which the Company, Cinemark or Cinemark’s

3



--------------------------------------------------------------------------------



 



Subsidiaries is a party, or by which the Company, Cinemark or Cinemark’s
Subsidiaries, or any of their respective properties, is bound or affected.
     (d) Capitalization and Voting Rights. As of the Closing (after giving
effect to the Contribution Transaction), the entire authorized capital of the
Company will consist of (i) 40,000,000 shares of the Class A Common Stock, of
which 31,284,782 shares are issued and outstanding (not including the Company
Shares) and (ii) 5,000,000 shares of Preferred Stock, par value $.001 per share
(the “Preferred Stock”), none of which will be issued and outstanding. As of the
Closing, all of the issued and outstanding shares of Class A Common Stock will
be beneficially owned and held of record as set forth on Schedule 7(d) attached
hereto, free and clear of all Liens, restrictions on voting rights, purchase
options, calls, preemptive rights or similar third party rights on sale or
restrictions on transfer (other than restrictions imposed by applicable
securities Laws). As of the Closing, the issued and outstanding shares of
Class A Common Stock will be duly authorized and validly issued, fully paid and
nonassessable, issued in accordance with the registration or qualification
provisions of the Securities Act and any relevant Laws, or pursuant to valid
exemptions therefrom, and are not, and were not at the date of issuance, subject
to preemptive rights created by Law, Governing Documents or any Contract. Except
as set forth on Schedule 7(d), as of the Closing, there will not be outstanding
any options, warrants, rights (including conversion, subscription, purchase,
exchange or preemptive rights) or agreements or commitments for the purchase or
acquisition from or issuance by the Company of any shares of its capital stock
or any securities or obligations convertible or exchangeable into or exercisable
for any securities of the Company, and no securities, Contracts or instruments
evidencing such rights are authorized, issued or outstanding. Except as set
forth on Schedule 7(d), as of the Closing, the Company is not and, to the
Knowledge of the Company, no stockholder of the Company is, a party or subject
to any Contract, proxy or understanding, and there will be no Contract, proxy or
understanding which affects or relates to the voting or giving of written
consents with respect to any security of the Company. Except for the
Registration Agreement, as of the Closing, the Company will not be under any
contractual or other obligation to register any of its presently outstanding
securities. Except as set forth on Schedule 7(d), as of the Closing, there will
be no rights of first refusal, co-sale rights or registration rights (including
with respect to sales and resales thereof) granted by the Company with respect
to its capital stock. Except as set forth on Schedule 7(d), as of the Closing,
there will be no outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights with respect to the Company.
     (e) Subsidiaries. Neither the Company nor Cinemark presently owns or
controls, directly or indirectly, any interest in any other corporation, joint
venture, limited liability company, partnership, association, or other business
entity except for Cinemark’s Subsidiaries set forth on Schedule 7(e), which sets
forth each such Subsidiary, together with its respective jurisdiction of
organization, the authorized, issued and outstanding stock or equity interests
of each Subsidiary, the name of, and amounts held by, each holder thereof. All
of the issued and outstanding shares of stock or equity interests of each
Subsidiary are duly authorized and validly issued, fully paid and nonassessable
and are owned by Cinemark or another Subsidiary. Except as set forth on
Schedule 7(e), neither the Company nor Cinemark or any of Cinemark’s
Subsidiaries owns or holds the right to acquire any shares of stock or any other
interest in any other Person or has any agreement or commitment to purchase such
shares or interest. Except as set forth on Schedule 7(e), there are no
outstanding options, warrants, rights (including conversion, subscription,
purchase, exchange or preemptive rights) or agreements or commitments for the
purchase or acquisition from any Subsidiary of any shares of its capital stock
or equity interests or any securities or obligations convertible or exchangeable
into or exercisable for any securities of any Subsidiary (now, in the future or
upon the occurrence of any contingency), and no securities, Contracts or
instruments evidencing such rights are authorized, issued or outstanding. No
Subsidiary is a party or subject to any Contract, proxy or understanding which
affects or relates to the voting or giving of written consents with respect to
any security of such Subsidiary. Except as set forth on Schedule 7(e), there are
no rights of first refusal, co-sale rights or registration rights (including
with respect to sales and resales

4



--------------------------------------------------------------------------------



 



thereof) granted by any of Cinemark’s Subsidiaries with respect to its capital
stock or equity interests. There are no outstanding or authorized stock
appreciation, phantom stock, profit participation or similar rights with respect
to any of the Cinemark’s Subsidiaries.
     (f) Litigation. Except as disclosed on Schedule 7(f), there are no Actions
pending or, to the Knowledge of the Company, threatened, against the Company
that could reasonably be expected to involve payments or result in damages to
the Company in excess of $100,000 and (x) that are not fully insured or (y) for
which the Company has not established reserves against its full liability under
its self insured retention program. To the Knowledge of the Company, there are
no material Actions pending or threatened against any Subsidiary. The Company is
not subject to any outstanding Governmental Order, other than the consent decree
entered into in 2004 between Cinemark USA, Inc. and the Department of Justice
relating to wheelchair locations under the Americans with Disabilities Act.
     (g) Financial Statements. Cinemark has made available to Contributor true
and complete copies of (a) its consolidated audited balance sheets, statements
of income, statements of shareholders’ equity and statements of cash flows at
and for the fiscal years ended December 31, 2004 and December 31, 2005; and
(b) an unaudited consolidated balance sheet of the Company and its Subsidiaries
as at June 30, 2006 (the “Interim Balance Sheet”) and the related statement of
income, at and for the period then ended (collectively, the “Financial
Statements”). The Financial Statements (i) fairly present, in all material
respects, as applicable, the financial condition and results of operations of
Cinemark and its Subsidiaries on a consolidated basis as of the dates, and for
the periods, indicated therein, (ii) have been prepared consistent with the
books and records of Cinemark and its Subsidiaries and consistent with
Cinemark’s accounting policies and procedures, each in a manner consistent with
prior financial statements of Cinemark (except for adoption of accounting
pronouncements and other changes in accounting policy, each as disclosed in the
SEC Reports), and (iii) have been prepared in all material respects in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto, except
that (A) the Interim Balance Sheet and related statement of income do not
contain all footnotes required by GAAP and (B) the Interim Balance Sheet and
related statement of income are subject to normal year-end adjustments none of
which individually or in the aggregate are material.
     (h) No Material Adverse Effect. Since December 31, 2005, (i) Cinemark’s
Business has been conducted in all material respects in the ordinary course
consistent with past practice and (ii) there has been no Material Adverse
Effect.
     (i) Reports with the Securities and Exchange Commission. Cinemark has made
available to Contributor complete and accurate copies of its annual report on
Form 10-K for its three most recent fiscal years, all other reports or documents
required to be filed by Cinemark pursuant to Section 13(a) or 15(d) of the
Securities Exchange Act of 1934 since the filing of the most recent annual
report on Form 10-K and its most recent annual report to its stockholders
(collectively, the “SEC Reports”). Cinemark has made all filings with the
Securities and Exchange Commission which it is required to make, and Cinemark
has not received any request from the Securities and Exchange Commission to file
any amendment or supplement to any of the reports described in this paragraph.
As of their respective dates, the SEC Reports (A) were prepared in all material
respects in accordance with the requirements of the Securities Exchange Act of
1934, as amended, and the published rules and regulations of the SEC thereunder
applicable thereto, and (B) did not at the time such SEC Reports were filed
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.

5



--------------------------------------------------------------------------------



 



     (j) No Undisclosed Liabilities. As of the date hereof, Cinemark and its
Subsidiaries have no material liabilities of a nature required by GAAP to be
reflected on a consolidated balance sheet or in the notes thereto, other than
(a) as disclosed, reflected or reserved against in the Financial Statements and
(b) liabilities incurred in the ordinary course of business consistent with past
practice subsequent to the date of the Interim Balance Sheet, in each case which
have not had or would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (k) Conduct of Business; Liabilities. Prior to the Closing, the Company has
not conducted any business, incurred any expenses, obligations or liabilities or
entered into any contracts or agreements, except for this Agreement and the
other agreements referred to herein, and has not violated any Laws or
Governmental Orders.
     (l) Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
SCHEDULES AND EXHIBITS HERETO AND IN ANY CERTIFICATE REQUIRED TO BE DELIVERED
HEREUNDER, THE COMPANY MAKES NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
RELATING TO THE CLASS A COMMON STOCK, THE COMPANY, CINEMARK, CINEMARK’S
SUBSIDIARIES OR ANY OTHER MATTER, INCLUDING ANY REPRESENTATION OR WARRANTY AS TO
WORKMANSHIP, PROFITABILITY, FUTURE PERFORMANCE, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT OR ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO
THE ACCURACY OR COMPLETENESS OF ANY PROJECTION, FORECAST OR OTHER
FORWARD-LOOKING INFORMATION AND ANY INFORMATION CONTAINED IN ANY INFORMATION
MEMORANDUM. ALL OF SUCH ADDITIONAL REPRESENTATIONS AND WARRANTIES ARE HEREBY
DISCLAIMED, AND THE COMPANY EXPRESSLY DISCLAIMS ANY AND ALL LIABILITY RELATING
TO OR RESULTING FROM THE USE OF ANY INFORMATION, DOCUMENTS OR MATERIAL DESCRIBED
IN THE PREVIOUS SENTENCE, INCLUDING ANY MARKET ANALYSIS AND FINANCIAL
PROJECTIONS THAT MAY BE CONTAINED THEREIN, OR FOR ANY ERRORS THEREIN OR
OMISSIONS THEREFROM, EXCEPT FOR FRAUD.
     Section 8. Contributor’s Representations and Warranties. For the purposes
of this Section 8, Company Shares include any securities issued with respect to
the Company Shares issued hereunder by way of a split, dividend,
recapitalization, merger, consolidation, liquidation or other reorganization.
     (a) Contributor’s Investment Representations. Contributor hereby represents
that it is acquiring the Company Shares to be acquired by it hereunder for its
own account with the present intention of holding such securities for investment
purposes and that it has no intention of selling such securities in a public
distribution in violation of the federal securities laws or any applicable state
securities laws. Contributor acknowledges that the Company Shares have not been
registered under the Securities Act or applicable state securities laws and that
the Company Shares will be issued to Contributor in reliance on exemptions from
the registration requirements of the Securities Act and applicable state
statutes and in reliance on Contributor’s representations and agreements
contained herein.
     (b) Other Representations and Warranties of Contributor. Contributor hereby
further represents and warrants to the Company that:
          (i) Contributor has had an opportunity to ask questions and receive
answers concerning the terms and conditions of the Company Shares to be acquired
by it hereunder and has had full access to such other information concerning the
Company (including access to the Stockholders

6



--------------------------------------------------------------------------------



 



Agreement) as Contributor may have requested in making its decision to invest in
the Company Shares being issued hereunder;
          (ii) Contributor is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and has, by reason of its business and financial
experience and the business and financial experience of those retained by it,
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of holding the Company
Shares such that Contributor is sophisticated as contemplated by
Rule 506(b)(2)(ii) under the Securities Act;
          (iii) Contributor is able to bear the economic risk and lack of
liquidity of an investment in the Company and is able to bear the risk of loss
of its entire investment in the Company, and Contributor fully understands and
agrees that it may have to bear the economic risk of owning the Company Shares
for an indefinite period of time because, among other reasons, the Company
Shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of certain states or
unless an exemption from such registration is available;
          (iv) Contributor acknowledges that the Company Shares are subject to
the restrictions contained in the Stockholders Agreement, and Contributor has
received and reviewed a copy of the Stockholders Agreement;
          (v) Contributor will not sell or otherwise transfer the Company Shares
without registration under the Securities Act (and any applicable state
securities laws) or an exemption therefrom, and provided there exists such a
registration or exemption, any transfer of Company Shares by Contributor or
subsequent holders of the Company Shares will be in compliance with the
provisions of the Stockholders Agreement;
          (vi) If Contributor is acquiring the Company Shares subscribed for
hereby in a representative or fiduciary capacity, the representations and
warranties contained herein (and in any other written statement or document
delivered to the Company in connection herewith) shall be deemed to have been
made on behalf of the person or persons for whom such Company Shares are being
acquired;
          (vii) Contributor acknowledges that any certificate representing
interests issued hereunder shall include the legend(s) set forth in the
Stockholders Agreement;
          (viii) Contributor has all requisite capacity and authority and all
material authorizations necessary to carry out the transactions contemplated by
this Agreement; and the execution, delivery and performance of this Agreement
and all other agreements contemplated hereby to which Contributor is a party and
the acquisition of the Company Shares hereunder have been duly authorized by
Contributor;
          (ix) Contributor is not relying on the Company with respect to the
economic considerations of Contributor relating to this investment. In regard to
such considerations, Contributor has relied on the advice of, or has consulted
with, only its own advisors and the determination of Contributor to acquire the
Company Shares pursuant to this Agreement has been made by Contributor
independent of any statements or opinions as to the advisability of such
acquisition or as to the properties, business, prospects or condition (financial
or otherwise) of the Company which may have been made or given by any other
stockholder of the Company or by any agent or employee of such stockholder and
independent of the fact that any other Person has decided to become an
stockholder of the Company;

7



--------------------------------------------------------------------------------



 



          (x) Contributor is not subscribing for the Company Shares as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, internet publication or similar media or
broadcast over television, radio or the internet or presented at any seminar or
meeting, or any solicitation of a subscription by a Person not previously known
to Contributor in connection with investments in securities generally;
          (xi) Contributor is organized under the laws of California; and
          (xii) CTH LLC beneficially owns and holds of record, and following the
CTH LLC Transactions and immediately prior to the Closing, Contributor will
beneficially own and hold of record, the Rollover Shares, free and clear of any
Liens, purchase options, calls or similar third party rights on sale or transfer
(other than restrictions imposed by applicable securities Laws), preemptive
right, limitations on voting rights or options, and Contributor will have the
authority to dispose of such Rollover Shares pursuant to this Agreement. The
contribution of the Rollover Shares by Contributor to Holdings as contemplated
by this Agreement, shall transfer good title to the Rollover Shares, free and
clear of all Liens, purchase options, calls, preemptive rights or similar third
party rights.
     Section 9. Updates to Schedules. Upon obtaining knowledge thereof, the
Company and Cinemark shall give prompt notice to Contributor of the occurrence
or non-occurrence of any event after the date hereof, the occurrence or
non-occurrence of which has caused any representation or warranty contained in
this Agreement to be untrue or inaccurate such that the conditions to closing
set forth in Section 4(b), shall not be met. Should any such occurrence or
non-occurrence referenced herein require any change in the Schedules, the
Company and Cinemark shall deliver to Contributor a supplement to the Schedules
specifying such change; provided that the Company and Cinemark shall only be
entitled to update, amend or modify the Schedules after the date of this
Agreement until the Closing Date (the “Update Period”) to reflect factors,
circumstances or events first arising or, in the case of representations given
to the Company’s Knowledge, becoming known to the Company, during the Update
Period. The information contained in such supplement will be deemed to become
part of the Schedules and will be deemed to qualify and constitute an exception
to the representations and warranties herein for purposes of Contributor’s right
to indemnification hereunder and shall also modify the Schedules hereto for
purposes of determining whether the conditions to closing have been satisfied
unless Contributor delivers written notice of its objection to the Company and
Cinemark within ten (10) days after the date the supplement is delivered. The
delivery of any Schedule supplement pursuant to this Section 6.4 shall not be
deemed an admission or an acknowledgement (i) that the disclosures contained in
such supplement are material or would reasonably be expected to have a Material
Adverse Effect or are outside of the ordinary course of business or inconsistent
with past practice, or (ii) that there has occurred an actual or anticipatory
breach of, or failure to comply with or satisfy, any representation, warranty,
covenant, condition or agreement.
     Section 10. Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:
     “Action” means any litigation, suit or binding arbitration by or before any
Governmental Authority and any civil, criminal or administrative claim, demand,
proceeding, binding arbitration, hearing or to the Company’s or Cinemark’s
knowledge, investigation.
     “Affiliated Group” means an affiliated group as defined in the Internal
Revenue Code §1504 (or any analogous combined, consolidated or unitary group
defined under state, local or foreign income Tax law).
     “Agreement” has the meaning set forth in the preamble.

8



--------------------------------------------------------------------------------



 



     “Cinemark’s Business” means the business conducted by Cinemark and its
Subsidiaries, taken as a whole.
     “Closing” has the meaning set forth in the Purchase Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company Shares” has the meaning set forth in Section 1.
     “Contract” means any contract, lease, license or other agreement, whether
written or oral, that is or is intended to be legally binding and to which any
of the Company, Cinemark or Cinemark’s Subsidiaries is a party or by which any
of them is bound.
     “Contributor” has the meaning set forth in the preamble.
     “Contemplated Transactions” means the transactions contemplated by the
Purchase Agreement and this Agreement, which includes the Contribution
Transaction.
     “Cinemark Contribution Agreement” means that certain Contribution and
Exchange Agreement, dated as of the date hereof, between Cinemark and the
stockholders of Cinemark party thereto.
     “Governing Document” means any charter, articles, bylaws, certificate,
operating agreement, regulations or similar document adopted, filed or
registered in connection with the creation, formation, organization or
governance of an entity.
     “Governmental Authority” means any United States federal, state or local,
or any foreign governmental, regulatory, legislative, administrative, policing
or taxing authority, agency or commission or any court, tribunal, or judicial or
arbitral body of any of the foregoing.
     “Governmental Authorization” means any consent, license, permit, approval,
or registration issued or granted by any Governmental Authority or pursuant to
any Law; provided that, any consent that may be required by a Governmental
Authority as a party to an agreement acting in such Governmental Authority’s
proprietary capacity rather than its regulatory capacity shall be deemed not to
be a Governmental Authorization.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
filing, notice, stipulation, determination or award of any kind or nature
entered by or with any Governmental Authority.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
and the regulations thereunder.
     “Knowledge” means the actual knowledge (with no inquiry) of the executive
officers of the Company.
     “Law” means any binding Federal, state, local, municipal or foreign
constitution, treaty, statute, law, ordinance, regulation, rule, code or order.

9



--------------------------------------------------------------------------------



 



     “Lien” means any pledges, liens, mortgages, security interests, licenses,
encumbrances, or any other restrictions or third party rights, including
restrictions on use, and the right to transfer, receive income or exercise any
other attribute of ownership.
     “Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that is, or is reasonably expected to be,
materially adverse to the business, properties, assets, liabilities, condition
(financial or otherwise) or results of operations of Cinemark and its
Subsidiaries, taken as a whole. Notwithstanding the foregoing, none of the
following changes, effects, events, occurrences, states of facts or developments
shall be deemed (either alone or in combination) to constitute, and none of the
following shall be taken into account in determining whether there has been, a
Material Adverse Effect or whether a Material Adverse Effect would reasonably be
expected to occur: changes, effects, events, occurrences, states of facts or
developments (a) relating to or resulting from economic conditions in general in
the United States or the global economy or capital or financial markets
generally, (b) relating to or resulting from changes in any Law, (c) relating to
any change in the accounting requirements applicable to the Company or its
Subsidiaries, (d) resulting from the execution of the Purchase Agreement, or the
announcement of the Contemplated Transactions, including any loss of employees,
(e) resulting from general increases in the costs of construction in any market
or markets in which Cinemark or any of its Subsidiaries conduct business,
(f) relating to or resulting from changes generally in the industry or markets
in which Cinemark and its Subsidiaries operate unless such changes
disproportionately affect Cinemark and its Subsidiaries relative to other
companies in Cinemark’s and its Subsidiaries’ industry.
     “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
     “Purchase Agreement” has the meaning set forth in the preamble.
     “Registration Agreement” means that certain Registration Agreement, dated
as of the hereof, by and between the Company, Madison Dearborn Capital Partners
IV, L.P. and the other parties party thereto.
     “Restricted Securities” means (i) the Company Shares issued hereunder and
(ii) any securities issued or exchanged with respect to the securities referred
to in clause (i) above by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization. As to any particular Restricted Securities, such
securities shall cease to be Restricted Securities when they have been (a)
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering them, (b) been distributed to the
public through a broker, dealer or market maker pursuant to Rule 144 (or any
similar rule or rules then in force) under the Securities Act or become eligible
for sale pursuant to Rule 144(k) (or any similar rule or rules then in force)
under the Securities Act or (c) been otherwise transferred and new certificates
for them not bearing the Securities Act legend set forth in Section 12(a)(iv)
have been delivered by the Company in accordance with Section 12(a)(iv).
Whenever any particular securities cease to be Restricted Securities, the holder
thereof shall be entitled to receive from the Company, without expense, new
securities of like tenor not bearing a Securities Act legend of the character
set forth in Section 12(a)(iv).
     “Rollover Shares” has the meaning given to such term in the Purchase
Agreement.
     “Securities Act” means the Securities Act of 1933 and the rules and
regulations promulgated thereunder, in each case, as amended from time to time.

10



--------------------------------------------------------------------------------



 



     “Securities and Exchange Commission” includes any governmental body or
agency succeeding to the functions thereof.
     “Stockholders Agreement” has the meaning set forth in Section 2.
     “Subsidiary” means with respect to any Person, any other Person of which
securities or other ownership interests having ordinary voting power to elect at
least 50% of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
     Section 11. Indemnification.
     (a) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection
herewith shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby as follows:
          (i) the representations and warranties contained in Section 7(a)
(Organization), Section 7(b) (Authorization), Section 7(d) (Capitalization),
Section 7(e) (Subsidiaries) and Section 8 (Investment) shall not terminate until
60 days after the expiration of the applicable statute of limitations with
respect to the liabilities in question (giving effect to any extensions or
waivers thereof); and
          (ii) all other representations and warranties contained in this
Agreement, any schedules or exhibits hereto or in any certificate delivered by
the Company or Cinemark to Contributor, on the one hand, or by Contributor to
the Company, on the other hand, in connection with this Agreement, shall
terminate on the first anniversary of the closing of the Contribution
Transaction (the “Closing”).
     (b) Indemnification.
          (i) Subject to Section 11(c), after the Closing, Contributor, its
affiliates and its Subsidiaries and each of their respective officers,
directors, employees, agents, representatives, affiliates, successors and
permitted assigns shall be indemnified and held harmless by the Company for any
and all liabilities, losses, damages, debts, obligations, claims, costs or
expenses, interest, awards, judgments, orders, fines and penalties (including
reasonable attorneys’ fees and expenses) actually suffered or incurred by them
(hereinafter a “Loss”), to the extent such Losses arise out of or result from
the breach of any representation or warranty made by the Company or Cinemark
contained in this Agreement, any schedules or exhibits hereto or in any
certificate delivered by the Company or Cinemark to Contributor hereunder.
          (ii) Subject to Section 11(c), after the Closing, the Company, its
affiliates and its Subsidiaries and each of their respective officers,
directors, employees, agents, representatives, affiliates, successors and
permitted assigns shall be indemnified and held harmless by Contributor for any
and all Losses arising out of or resulting from the breach of any representation
or warranty made by Contributor contained in this Agreement (including the
schedules and exhibits thereto and any certificates required to be delivered by
Contributor hereunder).
          (iii) Any party seeking indemnification under this Section 11(b) (an
“Indemnified Party”) shall promptly give the party from whom indemnification is
being sought (an “Indemnifying Party”) notice of any matter which such
Indemnified Party has determined has given or could give rise to a right of
indemnification under this Agreement stating the amount of the Loss, if

11



--------------------------------------------------------------------------------



 



known, and method of computation thereof, and containing a reference to the
provisions of this Agreement in respect of which such right of indemnification
is claimed or arises.
     (c) Limits on Indemnification.
          (i) No amount shall be payable by any Indemnifying Party pursuant to
Section 11(b)(i) (other than with respect to the representations and warranties
contained Section 7(a) (Organization), Section 7(b) (Authorization),
Section 7(d) (Capitalization) and Section 7(e) (Subsidiaries) (collectively, the
“Fully Indemnified Representations”)) unless (i) the amount of Loss related to
any individual item exceeds $50,000 (provided that such items shall be
aggregated for the purposes of determining whether the Deductible has been
reached); and (ii) the aggregate amount of Losses indemnifiable by such
Indemnifying Party under Section 11(b)(i) exceeds $750,000 (the “Deductible”),
and then only to the extent of such excess.
          (ii) Notwithstanding anything to the contrary contained in this
Agreement, the maximum amount of aggregate indemnifiable Losses which may be
recovered from the Company under Section 11(b)(i) (other than with respect to
the Fully Indemnified Representations) shall be $7,500,000.
          (iii) Notwithstanding anything to the contrary contained herein, for
purposes of determining whether there has been a breach of a representation or
warranty and the amount of any Losses that are the subject matter of a claim for
indemnification hereunder (other than Section 7(k), the Deductible amount shall
be the materiality standard for all purposes hereunder and, therefore, each
representation, warranty and other provision contained in this Agreement and
each certificate delivered pursuant hereto shall be read without regard and
without giving effect to any materiality or Material Adverse Effect standard or
qualification contained in such representation or warranty (as if such standard
or qualification were deleted from such representation and warranty).
          (iv) Notwithstanding anything to the contrary contained in this
Agreement, no Indemnified Party shall be entitled to recover under any claim of
indemnification pursuant to this Agreement to the extent such Indemnified Party
has previously been indemnified for such claim under the Purchase Agreement.
     (d) Indemnification as Exclusive Remedy. Subject to the limitations set
forth in this Section 11, (a) the indemnification provided in Section 11(b)(i)
shall be Contributor’s exclusive remedy for any breach by the Company of any
representation or warranty contained herein, and (b) the indemnification
provided in Section 11(b)(ii) shall be the Company’s exclusive remedy available
for any breach by Contributor of any representation or warranty contained
herein, except in each case with regard to fraud.
     Section 12. Miscellaneous.
     (a) Transfer of Restricted Securities.
          (i) Restricted Securities are transferable only pursuant to (a) public
offerings registered under the Securities Act, (b) Rule 144 or Rule 144A under
the Securities Act (or any similar rule or rules then in force) if such rule is
available and (c) subject to the conditions specified in Section 12(a)(ii)
below, any other legally available means of transfer.
          (ii) In connection with the transfer of any Restricted Securities
(other than a transfer described in clause (a) or (b) of subsection (i) above),
the holder thereof shall deliver written

12



--------------------------------------------------------------------------------



 



notice to the Company describing in reasonable detail the transfer or proposed
transfer, together with an opinion of counsel which (to the Company’s reasonable
satisfaction) is knowledgeable in securities law matters to the effect that such
transfer of Restricted Securities may be effected without registration of such
Restricted Securities under the Securities Act. In addition, if the holder of
the Restricted Securities delivers to the Company an opinion of counsel that no
subsequent transfer of such Restricted Securities shall require registration
under the Securities Act, the Company shall promptly upon such contemplated
transfer deliver new certificates for such Restricted Securities which do not
bear the Securities Act legend set forth in Section 12(a)(iv) below. If the
Company is not required to deliver new certificates for such Restricted
Securities not bearing such legend, the holder thereof shall not transfer the
same until the prospective transferee has confirmed to the Company in writing
its agreement to be bound by the conditions contained in this Section 12(a)(ii)
and Section 12(a)(iv).
          (iii) If any Restricted Securities become eligible for sale pursuant
to Rule 144(k) under the Securities Act (or any similar rule or rules then in
force), the Company shall, upon the request of the holder of such Restricted
Securities, remove the legend set forth in Section 12(a)(iv) from the
certificates representing such Restricted Securities.
          (iv) Each certificate representing Restricted Securities shall be
imprinted with a legend in substantially the following form:
“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended or any state securities or blue sky laws and may not be
transferred in the absence of registration thereunder or an exemption
therefrom.”
     (b) Irrevocability: Binding Effect on Successors and Assigns. Contributor
hereby acknowledges and agrees that, except as provided under applicable federal
and state securities laws, the subscription hereunder is irrevocable, that
Contributor is not entitled to cancel, terminate or revoke this Agreement or any
agreements of Contributor hereunder, and that this Agreement any and such other
agreements shall survive the death or disability of Contributor and shall be
binding upon and inure to the benefit of the parties and their respective heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If Contributor is more than one person, the obligations of Contributor
hereunder shall be joint and several and the agreements, representations,
warranties and acknowledgments herein contained shall be deemed to be made by
and be binding upon each such person and his, her or its heirs, executors,
administrators, successors, legal representatives, and assigns.
     (c) Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement in such jurisdiction or affect the validity, legality or
enforceability of any provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
     (d) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.
     (e) Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.

13



--------------------------------------------------------------------------------



 



     (f) No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     (g) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits hereto shall
be governed by the law of the State of Delaware, without giving effect to any
choice of law or conflict of law provisions or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Delaware to be applied.
     (h) MUTUAL WAIVER OF JURY TRIAL. AS A SPECIFICALLY BARGAINED INDUCEMENT FOR
EACH OF THE PARTIES TO ENTER INTO THIS AGREEMENT (WITH EACH PARTY HAVING HAD
OPPORTUNITY TO CONSULT COUNSEL), EACH PARTY HERETO EXPRESSLY AND IRREVOCABLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR LEGAL PROCEEDING RELATING TO
OR ARISING IN ANY WAY FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREIN, AND ANY LAWSUIT OR LEGAL PROCEEDING RELATING TO OR ARISING IN ANY WAY TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN SHALL BE TRIED IN A COURT
OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
     (i) Notices. Any notice provided for in this Agreement must be in writing
and must be personally delivered, sent by telecopy with original to follow by
overnight courier service, by first class mail (postage prepaid and return
receipt requested) or reputable overnight courier service (charges prepaid) to
the recipient at the addresses indicated below:

              Notices to the Company or Cinemark:
 
            Cinemark Holdings, Inc.     Cinemark, Inc.     3900 Dallas Parkway,
Suite 500     Plano, TX 75093
 
  Facsimile: (972) 665-1004
 
  Attention: Michael Cavalier
 
            with copies to (which shall not constitute notice):
 
            Madison Dearborn Capital Partners IV, L.P.     Three First National
Plaza, Suite 3800     70 West Madison Street     Chicago, IL 60602
 
  Facsimile: (312) 895-1001
 
  Attention: Benjamin D. Chereskin
 
            Kirkland & Ellis LLP     200 East Randolph Drive     Chicago, IL
60601
 
  Facsimile: (312) 861-2200
 
  Attention: Edward T. Swan, P.C.
 
 
Michael D. Paley
 
            Notices to Contributor:

14



--------------------------------------------------------------------------------



 



              Syufy Enterprises, LP     150 Pelican Way     San Rafael, CA 94901
    Attention: Chief Financial Officer
 
            with copies to (which shall not constitute notice):
 
            Morrison & Foerster     425 Market Street     San Francisco, CA
64105
 
  Facsimile: (415) 268-7522
 
  Attention: John W. Campbell

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or, if sent by telecopy the day of receipt, or if mailed, three days after
deposit in the U.S. mail (return receipt requested) and one day after deposit
with a reputable overnight courier service.
     (j) Tax Treatment. The parties agree that Contributor’s transfer of the
Rollover Shares to the Company in exchange for the Company Shares together with
the Cinemark shareholders’ contribution of their Cinemark shares to the Company
in exchange for the Class A Common Stock is intended to qualify under Section
351(a) of the Code, and the parties hereto agree to report such transaction
consistent with such qualification. In such case, the parties agree that they
will take all reasonable measures to defend the position that such transaction
qualifies under Section 351(a) of the Code in any audit, examination, litigation
or other proceeding relating to taxes.
     (k) THE SALE OF THE SECURITIES THAT ARE THE SUBJECT OF THIS AGREEMENT HAS
NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF
CALIFORNIA AND THE SALE OF SUCH SECURITIES AND THE PAYMENT OR RECEIPT OF ANY
PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL,
UNLESS THE SALE OF SECURITIES IS EXEMPT FROM QUALIFICATION BY SECTION 25100,
25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO
THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED,
UNLESS THE SALE IS SO EXEMPT.
     (l) Closing. This Agreement will take effect as a binding agreement between
Contributor and the Company as of the date hereof on the terms and conditions
set forth herein, and Contributor acknowledges and agrees that this Agreement
creates a binding commitment to consummate the transactions set forth in
Sections 2 and 3 above, and that the Company has entered into the Purchase
Agreement in reliance of such binding commitment. Notwithstanding the foregoing,
the provisions of this Agreement shall terminate and be of no further force and
effect in the event that the transactions contemplated in the Purchase Agreement
are not consummated.
* * * * *

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Stock
Contribution and Exchange Agreement on the date first written above.

            CINEMARK HOLDINGS, INC.
      By:         Name:         Its:        CINEMARK, INC.
      By:         Name:         Its:        SYUFY ENTERPRISES, LP
      By:         Name:         Its:     

NUMBER OF SHARES OF CLASS A COMMON STOCK OF THE COMPANY
Number of Company Shares: 3,388,466
Number of Rollover Shares: 1,723,891

 